           Case 1:19-cv-02008-RCL Document 1 Filed 07/05/19 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

FREDERICK C. TROTTER,
The DocGraph Journal
PO Box 14100
Houston, TX 77221

      Plaintiff,                                   Civ. No. 19-2008
       v.

CENTERS FOR MEDICARE AND
MEDICAID SERVICES,
7500 Security Boulevard
Baltimore, MD 21244-1850

       Defendant.




                                           COMPLAINT

                                        I. INTRODUCTION

       1. Plaintiff Frederick C. Trotter (hereinafter “Trotter” or “Plaintiff”) brings this action

seeking declaratory and injunctive relief to redress violations of the Freedom of Information Act

("FOIA"), 5 U.S.C. § 552 et. seq., by Defendant Centers for Medicare and Medicaid Services

(hereinafter “CMS”) in failing to provide Plaintiff with all non-exempt records responsive to his

FOIA request (hereinafter “Plaintiff’s request”) of January 13, 2014 which was received and

acknowledged by CMS on January 22, 2014. In the Plaintiff’s request the records that the Plaintiff

sought included email addresses of eligible providers and email addresses for the contact person

for an individual or an organization of eligible providers.




                                                                                                     1
           Case 1:19-cv-02008-RCL Document 1 Filed 07/05/19 Page 2 of 6




                                           II. JURISDICTION

       2. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) (FOIA

citizen suit provision) and 28 U.S.C. § 1331 (Federal question).


                                            III. VENUE

       3. Venue in this Court is proper pursuant to 5 U.S.C. § 552(a)(4)(B).


                                           IV. PARTIES

       4. Plaintiff’s business is resident in the State of Texas, County of Harris and is owner of

The DocGraph Journal, a media business that supplies medical information and data to journalists.

       5. Defendant CMS is a Federal agency of the United States, and as such, is an agency

subject to the FOIA, pursuant to 5 U.S.C. § 552(f).


                             V. LEGAL FRAMEWORK OF FOIA

       6. FOIA requires, inter alia, that all Federal agencies must promptly provide copies of all

non-exempt agency records to those persons who make a request for records that reasonably

describes the nature of the records sought, and which conform with agency regulations and

procedures in requesting such records. 5 U.S.C. § 552(a)(3)(A).

       7. FOIA requires Federal agencies to make a final determination on all FOIA requests that

it receives within twenty days (excepting Saturdays, Sundays, and legal public holidays) after the

receipt of such request, unless the agency expressly provides notice to the requester of “unusual

circumstances” meriting additional time for responding to a FOIA request. 5 U.S.C. § (a)(6)(A)(I).



                                                                                                     2
             Case 1:19-cv-02008-RCL Document 1 Filed 07/05/19 Page 3 of 6



       8. FOIA also requires Federal agencies to make a final determination on FOIA

administrative appeals that it receives within twenty days (excepting Saturdays, Sundays, and legal

public holidays) after the receipt of such appeal, unless the agency expressly provides notice to the

requester of “unusual circumstances” meriting additional time for responding to a FOIA request. 5

U.S.C. § 552(a)(6)(A)(ii).

       9. FOIA expressly provides that a person shall be deemed to have constructively exhausted

their administrative remedies if the agency fails to comply with the applicable time limitations

provided by 5 U.S.C. § 552(a)(6)(A)(I) - (ii). See 5 U.S.C. § 552(a)(6)C).

       10. FOIA provides that any person who has not been provided the records requested

pursuant to FOIA, after exhausting their administrative remedies, may seek legal redress from the

Federal District Court to enjoin the agency from withholding agency records and to order the

production of any agency records improperly withheld from the complainant.

       11. Under FOIA, the Federal agency has the burden to sustain its actions. 5 U.S.C. §

552(a)(4)(B)

       12. Pursuant to FOIA, this Court may assess attorney fees and litigation costs against the

United States if the Plaintiff prevails in this action. 5 U.S.C. § 552(a)(4)(E).


                                  VI. FACTUAL ALLEGATIONS

       13. On or about January 22, 2014, the Centers for Medicare and Medicaid Services (CMS)

acknowledged receipt of the Plaintiff’s FOIA request seeking records, email addresses of eligible

providers and email addresses for the contact person for an individual or an organization of eligible

providers.



                                                                                                    3
            Case 1:19-cv-02008-RCL Document 1 Filed 07/05/19 Page 4 of 6



       14. On or about January 22, 2014 Defendant responded to the Plaintiffs request and

assigned it Control number 011320147050 and PIN V8RH. Defendant stated that it had identified

records but was not releasing any records.

       15. On or about March 29, 2019 Defendant informed Plaintiff that it was issuing a final

response to Plaintiff’s request and informed Plaintiff that he had a right to administratively appeal

CMS’ final response.

       16. On or about May 13, 2019 Plaintiff submitted his administrative appeal via certified

mail with return receipt requested.

       17. On or about May 15, 2019 Defendant received and signed for the administrative appeal.

       18. As of the date of the filing of this action, Defendant has not decided the administrative

appeal. As of the date of the filing of this action, Plaintiff has still not received any agency

decision, or the records responsive to his request.



                                      VII. CLAIMS FOR RELIEF

       19. Plaintiff alleges paragraphs 1 – 18 as previously set forth herein.

       20. Defendant CMS has violated FOIA by failing to provide Plaintiff with all non-exempt

responsive records for Plaintiff’s request.

       21. By failing to provide Plaintiff with all non-exempt responsive records to his request as

described in paragraph 13 above, Defendant CMS has denied Plaintiff his right to these records and

the information contained there as provided by the Freedom of Information Act.

        22. Defendant CMS has violated FOIA by failing to perform an adequate search

reasonably calculated to locate all responsive records to Plaintiff’s request.

       23. By failing to perform an adequate search reasonably calculated to locate all responsive
                                                                                                        4
            Case 1:19-cv-02008-RCL Document 1 Filed 07/05/19 Page 5 of 6



records to the Plaintiff’s request the CMS has denied Plaintiff’s right to this information as

provided by law pursuant to the Freedom of Information Act.

        24. Unless enjoined by this Court, Defendant CMS will continue to violate Plaintiff’s legal

rights to be provided with copies of the records which he has requested in his request described in

paragraph 13 above.

        25. Plaintiff is directly and adversely affected and aggrieved by Defendant CMS’ failure to

provide responsive records to the Plaintiff’s request described above.

        26. Plaintiff has been required to expend costs and to obtain the services of a law firm,

consisting of attorneys, law clerks, and legal assistants to prosecute this action.

        27. Plaintiff is entitled to reasonable costs of litigation, including attorney fees pursuant to

FOIA 5 U.S.C. § 552(a)(4)(E).


                                      REQUEST FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter Judgment for Plaintiff Frederick

C. Trotter, providing the following relief:



        1. Declare Defendant CMS has violated FOIA by failing to provide Plaintiff with all non-

exempt records responsive to Plaintiff’s request.

        2. Declare Defendant CMS has violated FOIA by failing to complete an adequate search for

records responsive to the Plaintiff’s request.

        3. Direct by injunction that Defendant CMS perform an adequate search for records

responsive to Plaintiff’s request, and provide Plaintiff with all non- exempt responsive records to

Plaintiff’s request.

                                                                                                           5
           Case 1:19-cv-02008-RCL Document 1 Filed 07/05/19 Page 6 of 6



       4. Grant Plaintiff Frederick C. Trotter costs of litigation, including reasonable attorney fees,

as provided by FOIA, 5 U.S.C. § 552(a)(4)(E); and,

       5. Provide such other relief as the Court deems just and proper.


DATED this 5th day of July 2019.



Respectfully submitted,

/s/____________________

C. Peter Sorenson
DC Bar No. 438089

SORENSON LAW OFFICE
PO Box 10836
Eugene, Oregon 97440
541-606-9173
petesorenson@gmail.com

Attorney for Plaintiff




                                                                                                      6
